Fourth Court of Appeals
                                San Antonio, Texas
                                     January 22, 2021

                                   No. 04-20-00391-CV

              IN THE ESTATE OF SHIRLEY L. WIATREK, DECEASED

                      From the County Court, Karnes County, Texas
                             Trial Court No. PR-2019-0025
                    The Honorable John D. Hutchinson, Judge Presiding


                                     ORDER

        On January 12, 2021, appellee’s counsel, Stephanie S. Bascon, filed a motion to
withdraw and substitute counsel. On January 21, 2021, Ms. Bascon filed a supplement to the
motion. In the motion and supplement, Ms. Bascon asks us to permit her to withdraw and to
substitute Frank B. Suhr as appellee’s counsel in this appeal. The motion to withdraw and
substitute counsel is GRANTED. See TEX. R. APP. P. 6.5.




                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2021.



                                                ___________________________________
                                                Michael A. Cruz,
                                                Clerk of Court